20-11161-tmd Doc#191 Filed 07/02/21 Entered 07/02/21 21:14:45 Main Document Pg 1 of
                                         3


  Fennemore Craig, P.C.
  Louis Daniel Lopez (ASB No. 021191)
  2394 East Camelback Road, Suite 600
  Phoenix, AZ 85016-3429
  Telephone: (602) 916-5000
  Email: llopez@fclaw.com

  Davidson Troilo Ream Garza, P.C.
  Richard Hettinger (Bar No.0955100)
  601 Northwest Loop 410, Suite 100
  Telephone: (210) 349-6484
  rhettinger@dtrglaw.com
  Attorneys for DT Chandler, LLC

                      UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

   IN RE:                                       CASE NO. 20-11161-tmd
                                                    Chapter 11
   ALLAN L. REAGAN

                DEBTOR.

                    DT CHANDLER’S NOTICE OF COMPLIANCE
                        WITH SECOND AMENDED PLAN OF
                        REORGANIZATION [DKT. NO. 165]

        On July 2, 2021, Creditor DT Chandler, LLC (“DT Chandler”) provided the Trustee

  with an executed W9 Taxpayer Identification Number and Certification, dated June 24,

  2021, via email in accordance with the Second Amended Plan of Reorganization, p. 13

  §3.09(e) [Dkt. No. 165].

   DATED: July 2, 2021.                     Respectfully submitted,

                                            Fennemore Craig, P.C.

                                            __/s/ Louis D. Lopez_______________
                                            Louis D. Lopez (ASB No. 021191)
                                            2394 East Camelback Road, Suite 600
                                            Phoenix, AZ 85016-3429
                                            Telephone: (602) 916-5000
                                            Email: llopez@fclaw.com
                                            Attorneys for DT Chandler, LLC
20-11161-tmd Doc#191 Filed 07/02/21 Entered 07/02/21 21:14:45 Main Document Pg 2 of
                                         3




                                         2
  18566976.1
20-11161-tmd Doc#191 Filed 07/02/21 Entered 07/02/21 21:14:45 Main Document Pg 3 of
                                         3


                               CERTIFICATE OF SERVICE



          The undersigned certifies that on the 2nd day of July, 2021, a true and correct copy
  of the above and foregoing was served upon the parties via electronic means as listed on
  the Court’s ECF notification system or by regular first-class mail:



    Mark C. Taylor                                  Michael G. Colvard, Trustee
    Waller Landsen Dortch & David, LLP              Martin & Drought, PC
    100 Congress Avenue, Suite 1800                 112 E. Pecan Street, Suite 1616
    Austin, TX 78704                                San Antonio, TX 78205
    mark.taylor@wallerlaw.com                       mcolvard@mdtlaw.com



                                                            /s/ Louis D. Lopez




                                               33
  18566976.1
